E DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 06/28/2021 is acknowledged. Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over AfricanGrower (Simple DIY’s: Canna Cigar)  and Finley (US 20160346339) and further in view Cannabiscigars (100% Cannabis Cigars- Cannigars (and how to make them)).
Regarding claim 1 and 8, AfricanGrower teaches a smokable product comprising: a plurality of treated leaves ((leaves are rinsed in lemon juice and baking soda solution and then dried, p. 1 0, numerals 1-3), at least some of the treated leaves having a primary vein (photos on pp. 12-13 depicts leave having at least secondary veins extending from a primary vein to the leaf margin), wherein the smokable shell defines a cavity capable of receiving a smokable fill material (leaves are wrapped around the Thai stick, pp. 16-17 photos; Thai stick is formed by nugs or buds wrapped around a skewer, pp. 3-9). AfricanGrower does not explicitly disclose where at least some of the treated leaves have a chlorophyll content that is less than a chlorophyll content of an untreated leaf. Finley, in the same field of endeavor, of the treatment of cannabis plant matter (preparing a cannabis oil extract comprising eluting cannabinioids from cannabis plant material, abstract) teaches at least some of the treated leaves have a chlorophyll content that is less than a chlorophyll content of an untreated leaf (cannabis plant material 103 can include cannabis flowers, buds, trichomes, leaves, stems, portions [0066];  method 100 can also include eluting cannabinoids 107, such as THC and CBD, from the cannabis plant material 103 with the solvent 105 to produce an eluate 109 in step 104, [0066]; pouring step can be repeated until the cannabis plant material 103 has been poured over a total of three to six times, or until the coloration of the eluate or menstruum exhibits hues of green due to accumulation of chlorophyll or other undesired plant material in the eluate, [0072], thereby removing chlorophyll from the plant material 103). Therefore it would have been obvious to 
AfricanGrower in view of Finley whereinafter modified AfricanGrower does not explicitly the treated leaves being arranged to form a smokable shell in which at least some of the primary veins are oriented in parallel and in substantial alignment with a longitudinal axis of the smokable shell. Cannabiscigars also in the same field of endeavor of cannabis cigars (p. 1, 1st paragraph) and teaches wherein at least some of the treated leaves are arranged such that the secondary veins on different treated leaves substantially align to extend along a wall of the smokable shell (photo on p. 2 depicts leaves arranged prior to wrapping with secondary veins of each leaf are parallel to secondary veins of adjacent leaf; photo on p. 3 depicts wrapped leaves wherein at least some of the secondary veins of each leaf are parallel with secondary veins of adjacent leaf). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify AfricanGrower with the teaching of Cannabiscigars. The motivation for doing so would have been to produce a wrapper with a consistent appearance and thereby improve the aesthetics of the finished cigar.
Regarding Claim 2
Regarding Claim 3, modified AfricanGrower discloses at least one of the treated leaves include at least some of the margin of the untreated leaf (photos on p. 17 depict the treated leaves including the toothed leaf margin).
Regarding Claim 4, modified AfricanGrower discloses the smokable product of claim 1, wherein at least some of the treated leaves are leaves from a plant of a cannabis genus (5-6 cured cannabis leaves, p. 13, 2nd to last paragraph).
Regarding Claim 6, modified AfricanGrower teaches the smokable product of claim 1, but does not explicitly disclose wherein at least some of the treated leaves have a content of terpenes, flavonoids, or terpenoids that is less than a content of terpenes, flavonoids, or terpenoids of the untreated leaf. Finley discloses wherein at least some of the treated leaves have a content of terpenes, flavonoids, or terpenoids that is less than a content of terpenes, flavonoids, or terpenoids of the untreated leaf (cannabis oils of the present invention (e.g., cannabis oil extracts or compositions comprising same) generally contain at least one terpene compound, [0134], therefore, at least some terpenes are removed from the plant material during the extraction process). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify AfricanGrower with the teaching of Finley. The motivation for doing so would have been to modify the chemicals contained in the remaining plant matter and thereby alter the flavor, aroma, or therapeutic effect of the smoke.
Regarding Claim 7, modified AfricanGrower discloses the smokable product of claim 1, wherein at least some of the treated leaves have at least 10 secondary veins extending from a 
Claim 11 is directed to a product by process type limitation which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, thus will not be given patentable weight.  
Regarding Claim 8, modified AfricanGrower discloses at least some of the treated leaves have a secondary vein extending from a primary vein to a position proximal to a margin (photos on pp. 12-13 depicts leave having at least 10 secondary veins extending from a primary vein to the leaf margin) but is silent to wherein at least some of the treated leaves are arranged such that the secondary veins on different treated leaves substantially align to extend along a wall of the smokable shell. Cannabiscigars also in the same field of endeavor of cannabis cigars (p. 1, 1st paragraph) and teaches wherein at least some of the treated leaves are arranged such that the secondary veins on different treated leaves substantially align to extend along a wall of the smokable shell (photo on p. 2 depicts leaves arranged prior to wrapping with secondary veins of each leaf are parallel to secondary veins of adjacent leaf; photo on p. 3 depicts wrapped leaves wherein at least some of the secondary veins of each leaf are parallel with secondary veins of adjacent leaf). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify AfricanGrower with the teaching of
Cannabiscigars. The motivation for doing so would have been to produce a wrapper with a consistent appearance and thereby improve the aesthetics of the finished cigar.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AfricanGrower  (Simple DIY’s: Canna Cigar), Cannabiscigars (100% Cannabis Cigars- Cannigars (and how to make them)) and Finley (US 20160346339) as applied to claim 1 above, and further in view of MichiganMedGrower (Genetics and Leaf Size).
Regarding Claim 5, modified AfricanGrower teaches the smokable product of claim 1, but does not explicitly disclose wherein some of the treated leaves are leaves from a hybrid plant. MichiganMedGrower also in the same field of endeavor of cannabis plants (Mxgainsflex requests information on cannabis strains in post #1, p. 1; MichiganMedGrower replies describing 2 different hybrids, post #6, p. 2) and teaches leaves from a hybrid plant (these are 2 different hybrids so I am going to list environmental conditions which I believe are the key to good foliage; largest fan on each plant middle finger measured 8" and 10" respectively; I have seen huge fans on many different hybrids, post #6, pp. 2-3). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify AfricanGrower with the teaching of MichiganMedGrower. The motivation for doing so would have been to use larger leaves and thereby require fewer leaves to wrap a cigar.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AfricanGrower (Simple DIY’s: Canna Cigar) Finley (US 20160346339) and Cannabiscigars (100% Cannabis Cigars- Cannigars (and how to make them)) and further in view of Takada (US 2012/0234484).
Regarding claim 9, modified AfricanGrower is silent to an adhesive for attaching adjacent treated leaves, the adhesive including a thickener and a compound capable of forming a polymer matrix. Takada discloses an adhesive (method includes a first step of forming a pressure-sensitive adhesive agent layer 14 on a support 12, abstract) comprising a thickener (thickening agent, [0056]; pectin may be used as thickening agent, [0057]) and a compound capable of forming polymer matrix (a water-soluble polymer [0054]; water-soluble polymer may be gelatin, 0055]). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify AfricanGrower with the teaching of Takada. The motivation for doing so would to easily secure the leaves of AfricanGrower to the shell. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AfricanGrower (Simple DIY’s: Canna Cigar) Finley (US 20160346339) and Cannabiscigars (100% Cannabis Cigars- Cannigars (and how to make them)) and further in view of Bachmann (US 20060037622).
Modified AfricanGrower does not explicitly disclose a filter medium positioned within the cavity of the smokable shell. Bachmann also directed to the same field of endeavor of smokable shells (product is comprised of tobacco, homogenized tobacco and/or natural leaf materials and has a hollow conical shape that allows for the easy insertion of smokable substances, abstract), discloses a filter medium positioned within the cavity of the smokable shell (a filter, such as a filter used in standard cigarette products, may be disposed within the first end 14 of the hollow cone 12, [0014]). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify AfricanGrower with the teaching of Bachmann. The motivation for doing so would have been to remove fine particulates from the inhaled smoke and thereby reduce the fine particulates inhaled by the user. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747          

/ERIC YAARY/Examiner, Art Unit 1747